         Case 1:19-cv-06322-CM Document 20 Filed 11/21/19 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                                                      STIPULATION OF
                                                     Plaintiff,       CONF'IDENTIALITY
                                                                      AND PROTECTIVE
                           -against-                                  ORDER

THE CITY OF NEW YORK, and CORRECTION                                  19 Civ. 6322 (CM)(JLC)
OFFICERS JOHN DOES 1-3, in their individual and
official capacities as Correction Officers employed by The
Cit-y of New York,

                                                  Defendants.



               WHEREAS> Defendant City of New York intends to produce certain documents

pursuant to Rule 26 and 34 of the Fcdcrnl Rules of Civil Procedure that Defendant deems or may

deem to be confidential, private, subject to an applicable privilege, or otherwise inappropriate for

public disclosure;

               WHEREAS, Defendant objects to the production of those documents unless

appropriate protection for their confidentiality is assured;

               WHEREAS, good cause exists for the entry of an order pursut1nt to Rule 26(c) of

the federal Rules of Civil Procedure;

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the attorneys for PlaiIJtiff and Defendant that documents and infonnation shall be

provided in accordance with the terms of this Stipulation of ConfidentiaJity and Protective Order

as follows:



(CM)(JLC).
         Case 1:19-cv-06322-CM Document 20 Filed 11/21/19 Page 2 of g




               2. As used herein, without waiving the right to later interpose objections

concerning these documents, "Confidential Materials" shall mean:

               (A) New York City Department of Correction ("DOC") employment/ personnel

                     related records and information;

               (B) Disciplinary related records and infonnation, and file of investigations

                     conducted by the Department of Investigation ("DOI"), DOC, or other

                     agencies regarding the conduct of Members of the Service of DOC;

               (C) DOC training materials, including, but not limited to, Directives, Operations

                     Orders, Command Level Orders, training manuals, and/ or lesson plans;

               (D) ID Investigation File No. N1320/2017;

               (E) Any other documents produced as part of Monell discovery;

               (F) Plaintiffs medical records; and

               (G) Any document where Plaintiffs legal name and personal identifying

                     jnformation must be revealed.

               3.   The documents and information as defined in Paragraph 2 shall not be

deemed "Confidential Materials" to the extent, and only to the t::xtcnt, that they are: (a) obtained

by Plaintiff from sources other than Defendant, or (b) are other.vise publicly available.

               4. Defendant reserves the right to designate any document confidential pursuant

!o tl1is agreement if necessary after production of st1ch documents to Plaintiff.

               5. Any documents produced by a non-party pursuant to a subpoena in this Action

and that arc designated as Confidential Materials by Defendant shall be governed by the tenns of

this Stipulation of Confidentiality and Protective Order.
          Case 1:19-cv-06322-CM Document 20 Filed 11/21/19 Page 3 of g




               6. Defendtmt shall have a reasonable time to inspect and designate as

"Confidential Materials" documents sought from third parties.

               7. Defendant shall designate in good faith partjcular documents "Confidential

Materials" by labeling such documents "Confidential" and/or by designating such documents by

Bates number in a writing directed to Plajntiffs counsel.

               8.      Confidential Materials may not be used for any purpose other than for the

preparation, settlement, or presentation of this Action.

               9.      Inadvertent production of any document or· infmmation whfoh is
 '
p1ivileged, confid.ential, and/or was prepared in anticipation of litigation, is otherwise immune

from discovery, shall not constitute a waiver of any privilege or confidentiality or of another

ground for objecting to discovery with respect to that doctUnent, or it'i sul1ject matter, or the

infon11ation contained therein, or of the disclosing party's right to object to the use of any such

document or the infonnation contained therein during any proceeding in this litigation or

otherwise.

               10.     If Plaintiff objects to the designation of particular documents or

information as "Confidential Materials,'' Plaintiff shall state such objection in writing to the

Defendant, and the parties shall endeavor in good faith to resolve such an objection. If such an

objection cannot be resolved, then, within thirty (30) days of receiving the response to the

objection to the material's classification as confidential, Plaintiff shall seek judicial intervention.

Any such materials or information shall remain confidential until the parties resolve the

objection or there is a resolution of the designation by the Court.
         Case 1:19-cv-06322-CM Document 20 Filed 11/21/19 Page 4 of 9




               11.      Plaintiff's attorney shall not disclose the Confidential Ma~erials to any

person other than a party, an attorney of record for that party, or any member of the staff of that

attorney's office, except under the following conditions:

           a. Disclosure may be made only if necessary to the preparation or presentation of

               Plaintiffs case iu this Action to those individuals described in the subparagraph

               (b) below.

           b. Disclosure before trial may be made only to a party, to an expert who has been

               retained or specially employed by a party's attorney in anticipation of litigation or

               preparation for this Action> to a witness and court reporter at deposition, or to the

               Court.

           c. Before any disclosure is made to a person listed in subparagraphs (a) and (b)

               above (other than to the Court), Plaintiff's attomey shall provide each such person

               with a copy of this Stipulation of Confidentiality and Protective Order for review,

               and such person shall consent in writing, in the fom1 annexed hereto as Exhibit A,

               not to use the Confidential Materials for any purpose other than in connection

               with the prosecution or settlement of this Action and not to fiJrther disclose the

               Confidential Materials except in testimony taken fo this Action. Plaintiff's

               attorney shall retain the signed consent and furnish a copy to Defendant's attorney

               upon request, although the name of an expert that Plaintiff does not intend to call

               as a trial witness may be redacted from such consent before it is produced.

               12.      Deposition testimony concerning any Confiden6al Materials which

reveals the contents of such materials shall be deemed confidential. Defendant City of New

York may designate deposition exhibits and po1tions of deposition testimony as Confidential



                                                 4
         Case 1:19-cv-06322-CM Docum~nt 20 Filed 11/21/19 Page 5 of 9




either by: (a) indicating on the record during the deposition that questions relate to Confidential

Materials, and can request that tbe court reporter/stenographer to bind the transcript of the

designated testimony in a separate volume and with a cover page prominently marked

"Confidential Infonnation Governed by Stipulation of Confidentiality and Protective Order;" or

(b) notifying the court reporter/stenographer and all attorneys of record, in writing, within 45

days after a deposition transcript has been received of the specific pages and lines of the

transcript that are to be designated "Confidential," in which event the parties receiving the

transcript will be responsihle for marking the copies of tbc designated transcript in their

possession or under their control as directed by the attorneys for the respective parties.

               13.     If any paper which incorporates any Confidential Materials or reveals the

contents thereof is filed in this Court, those portions of the papers shall be filed under seal, in

accordance with the rules of the District Court in wh1ch the Matter is filed and/or the Individual

Ru.lcs of the judge to whom the papers are directed.

               14.     However, where the confidential infom1ation is not material to issues

addressed in court submissions and the parties agree in writing that the redaction of personal,

confidential and/or identifying information would be sufficient to protect the interests of parties

or non-parties, plaintiff may file redacted documents without further order of the Cou1t.

                15. Within 30 days after the tennination of this Action, including any appeals, the

"Confidential Materials," including all copies, notes, and other materials containing or referring

to infonnat10n derived therefrom (other than the Court's copies of such materials), shall be

returned to Defendant's attorneys or, upon Defendant's attorneys' consent, destroyed; except that

plaintiff's counsel shall retain one copy of the Confidential Materials, and any Confidential

Materials containing plaintiff's attorney work product, to the extent required to comply with
         Case 1:19-cv-06322-CM Document 20 Filed 11/21/19 Page 6 of g




applicable law or regulation, so long as appropriate and reasonable safeguards (at least as

stringent as those used to protect Plaintiff's own information of like nature) are imposed to

prevent the use of the Confidential Materials for any other purpose. Confidential Materials

which were uploaded to a database or review platform, including any backups, and which cannot

reasonably be deleted> must be quarantined and secured to prohibit access to the Confidential

Materials.

               16.    Nothing in this Stipulation of Confidentiality and Protective Order shall be

construed to limit Defendant's use of its own Confidential Materials in any manner.

               17.    This Stipulation of Confidentiality and Protective Order will survive the

tennination of the litigation and will continue to be binding upon all persons to whom

Confidential Materials arc produced or disclosed. All documents or information that have been

deemed confidential pursuant to this order, including all copies and non-confom1ing copies

thereof, shall remain confidential for all time. Once this Action has been resolved, including all

appeals, the Confidential Materials, including all copies and non-conforming copies thereof:

sball not be used by Plaintiff, or anyone receiving confidential documents pursuant to paragraph

11 herein, for any purpose without prior Court approval.

               18.    This Stipulation of Confidentiality and Protective Order shall be binding

upon the parties immediately upon signature and shall be submitted to the Court for entry as an

Order.

               19.     The terms of this Stipulation of Confidentiality and Protective Order shall

be binding upon all current and furore parties to this Action and their counsel.

               20.     This Stipulation of Confidentiality and Protective Order may be executed

 in counterpaJts, and when each party has signed and delivered at least one such counterpart, each



                                                  6
          Case 1:19-cv-06322-CM Document 20 Filed 11/21/19 Page 7 of 9




counterpart shall be deemed an original, and, when taken together with other signed counterparts,

shal1 constitute one Stipulation of Confidentiality and Protective Order) which shall be binding

upon and effective as to all Parties.

                   2L             The Court will retain jmisdiction over                   all persons subject to this

Stipulation of Confidentiality and Protective Order to the extent necessary to enforce any

obligations arising hereunder or to impose sanctions for any contempt thereof.

                   22.            Pursuant to the Individual Rules of the Hon. Colleen McMahon, Chief

United States District Judge, Southern District of New York dated August 6, 2019 the parties

hereby incorporate the addendum annexed hereto as Exhibit B.



Dated: New York, New York
       November lJ_, 2019

           ANDREW F. PLASSE, ESQ.                                         JAMES E. JOHNSON
           Attorney for Plaintiff                                         Corporation Counsel of the
           163-07 Depot Road> Suite 205                                    City ofNew York
           Flushing, New York 11358                                       Attorney for Defendant City of New York
                                                                          100 Church Street, Rm. 3-306(a(
                                                                          New York, New York 10007

           By:-----¼,,...,,~..L==.,._,_..........,c,..c;.........,_
                  Andrew F. Plasse, Esq.
                                                                          By:~~£&:L
                                                                           ~-S.        Sboock, Esq.

           D~ne:          lJ   /21__/___1    et;-c_ _ __                    -1!.iz.4'1..,__ ___
                                                                          Date:




                                                                      7
        Case 1:19-cv-06322-CM Document 20 Filed 11/21/19 Page 8 of 9




                                           EXHIB.n'A

The undersigned hereby acknowledges that s/he has read the Stipulation of Confidentiality and

Protective Order dated__               2019, entered into the Matter entitled John Doc v.. Q_il:Y-9J

New York, et al., 19 Civ. 6322 (CM)(JLC), understands the terms thereof. The undersigned

agrees not to use the Confidential Materials defined therein for any purpose other than in

connection with the prosecution of this case, and will not further disclose the Confidential

Materials except in testimony taken in this case.




Date: - - - - - - - -                                Signature: _ _ _ _ _ _ _ _ _ __



                                                     Print Name:
                                                                   ---------

                                                     Occupation: _ _
        Case 1:19-cv-06322-CM Document 20 Filed 11/21/19 Page 9 of 9




                                           ~XHIBIT B

1liE FOLLOWING ADDENDUM IS DEEMED INCORPORATED INTO THE PARTIES'
STIPULATION AND CONFIDENTIALITY ORDER

        The parties understand that the Court's "so ordering" of this stipulation does not make the
Court a party to the stipulation or imply that the Court agrees that documents designated as
''Confidential'' by the parties are in fact confidential.

        It has been this Court's consistent experience that confidentiality stjpulations arc abused
by parties and that much mate1ial that is not truly confidential is designated as such. The Court
docs not intend to be a party to such practices. The Court operates under a presumption that the
entire record should be publicly available,

        The Court does not ordinmily file decisions under seal or redact matelial from them. If
the Court issues a decision in this case that refers to "confidential" material under this
stipulation, the decision will not be published for ten days. The parties must, within that ten-day
period, identify to the Court any portion of the decision that one or more of them believe should
be redacted, provide the Court with the purportedly confidential material, and explain why that
material is truly confidential. The Court will t.11en detenninc whether the matetial is in fact
genuinely deserving of confidential treatment. The Court wil1 only redact portions of a publicly
available decision if it concludes that the material discussed is in fact deserving of such
treatment. The Coutt's decision in this regard is final.

       If this addendum is acceptable to the parties. the Court will sit:,rn their proposed
confidentiality stipulation, subject to the addendum. If this addendum is not acceptable, the Court
will not sign the st1pulation, and should allegedly confidential material be produced, the parties
will be referred to the magistrate judge for a document by document review and decision on
whether that document should be subject to confidential treatment
